Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered November 28, 2005, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v Seaberg, 74 NY2d 1, 11 [1989]). The defendant’s valid waiver of his right to appeal forecloses appellate review of his challenge to the Supreme Court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Mumford, 37 AD3d 855 [2007]; People v Smith, 35 AD3d 769 [2006]; People v Peoples, 34 AD3d 503 [2006], lv denied 8 NY3d 883 [2007]; People v Campbell, 24 AD3d 463 [2005]). Prudenti, EJ., Fisher, Lifson and Angiolillo, JJ., concur.